

	

		II

		109th CONGRESS

		1st Session

		S. 831

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the establishment of a Health Workforce

		  Advisory Commission to review Federal health workforce policies and make

		  recommendations on improving those policies.

	

	

		1.Short titleThis Act may be cited as the

			 Health Workforce Advisory Commission

			 Act of 2005.

		2.Health Workforce

			 Advisory Commission

			(a)EstablishmentThe

			 Comptroller General shall establish a commission to be known as the Health

			 Workforce Advisory Commission (referred to in this Act as the

			 Commission).

			(b)Membership

				(1)In

			 generalThe Commission shall be composed of 18 members to be

			 appointed by the Comptroller General not later than 90 days after the date of

			 enactment of this Act, and an ex-officio member who shall serve as the Director

			 of the Commission.

				(2)QualificationsIn

			 appointing members to the Commission under paragraph (1), the Comptroller

			 General shall ensure that—

					(A)the Commission

			 includes individual with national recognition for their expertise in health

			 care workforce issues, including workforce forecasting, undergraduate and

			 graduate training, economics, health care and health care systems financing,

			 public health policy, and other fields;

					(B)the members are

			 geographically representative of the United States and maintain a balance

			 between urban and rural representatives;

					(C)the members

			 includes a representative from the commissioned corps of the Public Health

			 Service;

					(D)the members

			 represent the spectrum of professions in the current and future healthcare

			 workforce, including physicians, nurses, and other health professionals and

			 personnel, and are skilled in the conduct and interpretation of health

			 workforce measurement, monitoring and analysis, health services, economic, and

			 other workforce related research and technology assessment;

					(E)at least 25

			 percent of the members who are health care providers are from rural areas;

			 and

					(F)a majority of the

			 members are individuals who are not currently primarily involved in the

			 provision or management of health professions education and training

			 programs.

					(3)Terms and

			 vacancies

					(A)TermsThe

			 term of service of the members of the Commission shall be for 3 years except

			 that the Comptroller General shall designate staggered terms for members

			 initially appointed under paragraph (1).

					(B)VacanciesAny

			 member who is appointed to fill a vacancy on the Commission that occurs before

			 the expiration of the term for which the member’s predecessor was appointed

			 shall be appointed only for the remainder of that term.

					(4)Chairperson

					(A)DesignationThe

			 Comptroller General shall designate a member of the Commission, at the time of

			 the appointment of such member—

						(i)to

			 serve as the Chairperson of the Commission; and

						(ii)to

			 serve as the Vice Chairperson of the Commission.

						(B)TermA

			 member shall serve as the Chairperson or Vice Chairperson of the Commission

			 under subparagraph (A) for the term of such member.

					(C)VacancyIn

			 the case of a vacancy in the Chairpersonship or Vice Chairpersonship, the

			 Comptroller General shall designate another member to serve for the remainder

			 of the vacant member’s term.

					(c)DutiesThe

			 Commission shall—

				(1)review the health

			 workforce policies implemented—

					(A)under titles

			 XVIII and XIX of the Social Security

			 Act (42

			 U.S.C. 1395, 1396 et seq.);

					(B)under titles VII

			 and VIII of the Public Health Service

			 Act (42

			 U.S.C. 292, 296 et seq.);

					(C)by the National

			 Institutes of Health;

					(D)by the Department

			 of Health and Human Services;

					(E)by the Department

			 of Veterans Affairs; and

					(F)by other

			 departments and agencies as appropriate;

					(2)analyze and make

			 recommendations to improve the methods used to measure and monitor the health

			 workforce and the relationship between the number and make up of such personnel

			 and the access of individuals to appropriate health care;

				(3)review the impact

			 of health workforce policies and other factors on the ability of the health

			 care system to provide optimal medical and health care services;

				(4)analyze and make

			 recommendations pertaining to Federal incentives (financial, regulatory, and

			 otherwise) and Federal programs that are in place to promote the education of

			 an appropriate number and mix of health professionals to provide access to

			 appropriate health care in the United States;

				(5)analyze and make

			 recommendations about the appropriate supply and distribution of physicians,

			 nurses, and other health professionals and personnel to achieve a health care

			 system that is safe, effective, patient centered, timely, equitable, and

			 efficient;

				(6)analyze the role

			 and global implications of internationally trained physicians, nurses, and

			 other health professionals and personnel in the United States health

			 workforce;

				(7)analyze and make

			 recommendations about achieving appropriate diversity in the United States

			 health workforce;

				(8)conduct public

			 meetings to discuss health workforce policy issues and help formulate

			 recommendations for Congress and the Secretary of Health and Human

			 Services;

				(9)in the course of

			 meetings conducted under paragraph (8), consider the results of staff research,

			 presentations by policy experts, and comments from interested parties;

				(10)make

			 recommendations to Congress concerning health workforce policy issues;

				(11)not later than

			 April 15, 2006, and each April 15 thereafter, submit a report to Congress

			 containing the results of the reviews conducted under this subsection and the

			 recommendations developed under this subsection;

				(12)periodically, as

			 determined appropriate by the Commission, submit reports to Congress concerning

			 specific issues that the Commission determines are of high importance;

			 and

				(13)carry out any

			 other activities determined appropriate by the Secretary of Health and Human

			 Services.

				(d)Ongoing duties

			 concerning reports and reviews

				(1)Commenting on

			 reports

					(A)Submission to

			 CommissionThe Secretary of Health and Human Services shall

			 transmit to the Commission a copy of each report that is submitted by the

			 Secretary to Congress if such report is required by law and relates to health

			 workforce policy.

					(B)ReviewThe

			 Commission shall review a report transmitted under subparagraph (A) and, not

			 later than 6 months after the date on which the report is transmitted, submit

			 to the appropriate committees of Congress written comments concerning such

			 report. Such comments may include such recommendations as the Commission

			 determines appropriate.

					(2)Agenda and

			 additional reviews

					(A)In

			 generalThe Commission shall consult periodically with the

			 chairman and ranking members of the appropriate committees of Congress

			 concerning the agenda and progress of the Commission.

					(B)Additional

			 reviewsThe Commission may from time to time conduct additional

			 reviews and submit additional reports to the appropriate committees of Congress

			 on topics relating to Federal health workforce-related programs and as may be

			 requested by the chairman and ranking members of such committees.

					(3)Availability of

			 reportsThe Commission shall transmit to the Secretary of Health

			 and Human Services a copy of each report submitted by the Commission under this

			 section and shall make such reports available to the public.

				(e)Powers of the

			 Commission

				(1)General

			 powersSubject to such review as the Comptroller General

			 determines to be necessary to ensure the efficient administration of the

			 Commission, the Commission may—

					(A)employ and fix

			 the compensation of the Executive Director and such other personnel as may be

			 necessary to carry out its duties;

					(B)seek such

			 assistance and support as may be required in the performance of its duties from

			 appropriate Federal departments and agencies;

					(C)enter into

			 contracts or make other arrangements as may be necessary for the conduct of the

			 work of the Commission;

					(D)make advance,

			 progress, and other payments that relate to the work of the Commission;

					(E)provide

			 transportation and subsistence for personnel who are serving without

			 compensation; and

					(F)prescribe such

			 rules and regulations at the Commission determined necessary with respect to

			 the internal organization and operation of the Commission.

					(2)InformationTo

			 carry out its duties under this section, the Commission—

					(A)shall have

			 unrestricted access to all deliberations, records, and nonproprietary data

			 maintained by the General Accounting Office;

					(B)may secure

			 directly from any department or agency of the United States information

			 necessary to enable the Commission to carry out its duties under this section,

			 on a schedule that is agreed upon between the Chairperson and the head of the

			 department or agency involved;

					(C)shall utilize

			 existing information (published and unpublished)~ collected and assessed either

			 by the staff of the Commission or under other arrangements;

					(D)may conduct, or

			 award grants or contracts for the conduct of, original research and

			 experimentation where information available under subparagraphs (A) and (B) is

			 inadequate;

					(E)may adopt

			 procedures to permit any interested party to submit information to be used by

			 the Commission in making reports and recommendations under this section;

			 and

					(F)may carry out

			 other activities determined appropriate by the Commission.

					(f)Administrative

			 provisions

				(1)CompensationWhile

			 serving on the business of the Commission a member of the Commission shall be

			 entitled to compensation at the per diem equivalent of the rate provided for

			 under level IV of the Executive Schedule under title 5, United States

			 Code.

				(2)MeetingsThe

			 Commission shall meet at the call of the Chairperson.

				(3)Executive

			 Director and staffThe Comptroller General shall appoint an

			 individual to serve as the interim Executive Director of the Commission until

			 the members of the Commission are able to select a permanent Executive Director

			 under subsection (e)(1)(A).

				(4)Ethical

			 disclosureThe Comptroller General shall establish a system for

			 public disclosure by members of the Commission of financial and other potential

			 conflicts of interest relating to such members.

				(5)AuditsThe

			 Commission shall be subject to periodic audit by the Comptroller

			 General.

				(g)Funding

				(1)RequestsThe

			 Commission shall submit requests for appropriations in the same manner as the

			 Comptroller General submits such requests. Amounts appropriated for the

			 Commission shall be separate from amounts appropriated for the Comptroller

			 General.

				(2)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, $6,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each subsequent fiscal year, of which—

					(A)80 percent of

			 such appropriated amount shall be made available from the Federal Hospital

			 Insurance Trust Fund under

			 section

			 1817 of the Social Security

			 Act (42

			 U.S.C. 1395i); and

					(B)20 percent of

			 such appropriation shall be made available for amounts appropriated to carry

			 out title XIX of such Act (42 U.S.C. 1396 et seq.).

					(h)DefinitionIn

			 this Act, the term appropriate committees of Congress means the

			 Committee on Finance of the Senate and the Committee on Ways and Means of the

			 House of Representatives.

			

